Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action in response to the RCE filed on 8/1/2022.
Claims 1, 9 and 17 are currently amended.
Claims 2-8, 10-16 and 18-20 were previously presented.
Therefore, claims 1-20 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 8/1/2022 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are directed to a system, method, non-transitory computer readable storage medium, which are/is one of the statutory categories of invention. (Step 1: YES).
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of
…receive confidential DAC data of the merchant…; transmit a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying the merchant and DAC information associated with the DAC; generate a risk score for the merchant by applying one or more risk score rules to the confidential DAC data of the merchant, wherein the confidential DAC data of the merchant is not exposed …, and wherein the risk score is specific to an acquirer; and transmit a second set of DAC data…, wherein the second set of DAC data includes the risk score; and… receive the first set of DAC data…; generate the one or more risk score rules based on the first set of DAC data and one or more acquirer parameters received from an acquirer…, the one or more risk score rules configured to receive confidential DAC data of the merchant … and generate the risk score of the merchant…; transmit the one or more risk score rules…; receive the second set of DAC data including the risk score for the merchant…; compare the risk score to a risk score threshold; determine in real-time with respect to the receipt of the risk score, based on the comparison, whether to approve or decline the merchant…; in response to approving the merchant, transmit, in real-time, the second set of DAC data to the acquirer … to enable creation of an acquirer account for the merchant; and register, in real-time with respect to transmitting the second set of DAC data, the merchant with the acquirer by creating, in real-time with respect to the registration, the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account; …generating…weights…(claim 2); …generating the risk score threshold…(claim 3);…determining the risk score…; …transmitting an approval message…(claim 4),…transmitting the second set of …data…(claim 5);…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…(claim 6);…receiving a QR code…, …transmitting the QR code…(claim 7); …determining the risk score…, …transmitting a decline message…; …transmitting the risk score…(claim 8).
These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements between agreements between people in the form of contracts, marketing or sales activities or behaviors, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a digital activity client (DAC) computing device, an onboarding computing device and an acquirer computing device to perform all the steps of the claim.  The digital activity client (DAC) computing device, the onboarding computing device and the acquirer computing device are recited at a high-level of generality to perform the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer…”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
The claim perform the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer”, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claims 9 and 17 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 2-8, 10-16 and 18-20 these claims recite limitations that further define the abstract idea noted in claims 1, 9 and 17.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1-20 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…Applicant’s Claims Are Not Directed to an Abstract Idea…” (Please see the remarks on pages 12-15).
Answer 1: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “…receive confidential DAC data of the merchant…; transmit a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying the merchant and DAC information associated with the DAC; generate a risk score for the merchant by applying one or more risk score rules to the confidential DAC data of the merchant, wherein the confidential DAC data of the merchant is not exposed …, and wherein the risk score is specific to an acquirer; and transmit a second set of DAC data…, wherein the second set of DAC data includes the risk score; and… receive the first set of DAC data…; generate the one or more risk score rules based on the first set of DAC data and one or more acquirer parameters received from an acquirer…, the one or more risk score rules configured to receive confidential DAC data of the merchant … and generate the risk score of the merchant…; transmit the one or more risk score rules…; receive the second set of DAC data including the risk score for the merchant…; compare the risk score to a risk score threshold; determine in real-time with respect to the receipt of the risk score, based on the comparison, whether to approve or decline the merchant…; in response to approving the merchant, transmit, in real-time, the second set of DAC data to the acquirer … to enable creation of an acquirer account for the merchant; and register, in real-time with respect to transmitting the second set of DAC data, the merchant with the acquirer by creating, in real-time with respect to the registration, the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account; …generating…weights…(claim 2); …generating the risk score threshold…(claim 3);…determining the risk score…; …transmitting an approval message…(claim 4),…transmitting the second set of …data…(claim 5);…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…(claim 6);…receiving a QR code…, …transmitting the QR code…(claim 7); …determining the risk score…, …transmitting a decline message…; …transmitting the risk score…(claim 8).  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities or behaviors, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that:  “…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility Guidance, Examiner (a) Identify the specific limitation(s) “...receive confidential DAC data of the merchant…; transmit a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying the merchant and DAC information associated with the DAC; generate a risk score for the merchant by applying one or more risk score rules to the confidential DAC data of the merchant, wherein the confidential DAC data of the merchant is not exposed …, and wherein the risk score is specific to an acquirer; and transmit a second set of DAC data…, wherein the second set of DAC data includes the risk score; and… receive the first set of DAC data…; generate the one or more risk score rules based on the first set of DAC data and one or more acquirer parameters received from an acquirer…, the one or more risk score rules configured to receive confidential DAC data of the merchant … and generate the risk score of the merchant…; transmit the one or more risk score rules…; receive the second set of DAC data including the risk score for the merchant…; compare the risk score to a risk score threshold; determine in real-time with respect to the receipt of the risk score, based on the comparison, whether to approve or decline the merchant…; in response to approving the merchant, transmit, in real-time, the second set of DAC data to the acquirer … to enable creation of an acquirer account for the merchant; and register, in real-time with respect to transmitting the second set of DAC data, the merchant with the acquirer by creating, in real-time with respect to the registration, the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account; …generating…weights…(claim 2); …generating the risk score threshold…(claim 3);…determining the risk score…; …transmitting an approval message…(claim 4),…transmitting the second set of …data…(claim 5);…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…(claim 6);…receiving a QR code…, …transmitting the QR code…(claim 7); …determining the risk score…, …transmitting a decline message…; …transmitting the risk score…(claim 8)” in the Applicant’s claim under examination (individually or in combination) that the examiner believes recites an abstract idea ; and (b) determine whether the identified limitation(s) “...receive confidential DAC data of the merchant…; transmit a first set of DAC data…, wherein the first set of DAC data includes merchant information identifying the merchant and DAC information associated with the DAC; generate a risk score for the merchant by applying one or more risk score rules to the confidential DAC data of the merchant, wherein the confidential DAC data of the merchant is not exposed …, and wherein the risk score is specific to an acquirer; and transmit a second set of DAC data…, wherein the second set of DAC data includes the risk score; and… receive the first set of DAC data…; generate the one or more risk score rules based on the first set of DAC data and one or more acquirer parameters received from an acquirer…, the one or more risk score rules configured to receive confidential DAC data of the merchant … and generate the risk score of the merchant…; transmit the one or more risk score rules…; receive the second set of DAC data including the risk score for the merchant…; compare the risk score to a risk score threshold; determine in real-time with respect to the receipt of the risk score, based on the comparison, whether to approve or decline the merchant…; in response to approving the merchant, transmit, in real-time, the second set of DAC data to the acquirer … to enable creation of an acquirer account for the merchant; and register, in real-time with respect to transmitting the second set of DAC data, the merchant with the acquirer by creating, in real-time with respect to the registration, the acquirer account for the merchant with the acquirer, wherein the registration enables the merchant to accept payment card transactions using the acquirer account; …generating…weights…(claim 2); …generating the risk score threshold…(claim 3);…determining the risk score…; …transmitting an approval message…(claim 4),…transmitting the second set of …data…(claim 5);…receiving a plurality of approval messages…; …generating…a list including the different acquirer banks…;…transmitting the list…(claim 6);…receiving a QR code…, …transmitting the QR code…(claim 7); …determining the risk score…, …transmitting a decline message…; …transmitting the risk score…(claim 8)” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: such as commercial or legal interactions (including agreements between agreements between people in the form of contracts, marketing or sales activities or behaviors, business relation).  Therefore, the claim recites an abstract idea.  
Furthermore, the claim includes the additional elements of a digital activity client (DAC) computing device, an onboarding computing device and an acquirer computing device to perform all the steps of the claim.  The digital activity client (DAC) computing device, the onboarding computing device and the acquirer computing device are recited at a high-level of generality to perform the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Argument 2: Applicant argued that: “…Applicant’s Claims Are Directed to “Significantly More” Than the Abstract Idea…” (Please see the remarks on pages 15-17).
Answer 2: The Examiner respectfully disagrees.
Claim 1 performs the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer…”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
In addition, the claim perform the functions of “generate… an online platform … to receive… confidential DAC data…; transmit…a first set of DAC data; generate …a risk score for the merchant …; and transmit…a second set of DAC data…; and …receive… the first set of DAC data; generate… the one or more risk score rules …; transmit… the one or more risk score rules …; receive… the second set of DAC data …; compare… the risk score to a risk score threshold; determine… in real-time … whether to approve or decline the merchant to onboard …; in response to approving the merchant, transmit…the second set of DAC data…; and register… in real-time…the merchant with the acquirer by creating…, in real-time…the acquirer account for the merchant with the acquirer”, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Argument 3: Applicant argued that: “…The Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) are well understood, routine, or conventional in multi-party payment processing systems and networks.” (Please see the remarks on pages 16-17).
Answer 3: The Examiner respectfully disagrees.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (Advanced training module: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/training-materials-subject-matter-eligibility) on page 22 and page 37 clearly states that:
“Prong Two Excludes The “WURC” Consideration
As noted on the preceding slide, there is no evaluation of well-understood, routine, conventional (“WURC”) activity in Prong Two.
Examiners should give weight to all of the claimed additional elements in Prong Two, even if those elements represent well-understood, routine, conventional (WURC) activity.
Because Step 2A excludes consideration of WURC, a claim that includes WURC elements may still integrate an exception into a practical application.
Do not evaluate WURC unless the analysis proceeds to Step 2B.”…
“…Eligibility At Step 2B
Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.
However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B
If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible. 
For example, when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application. However, when the examiner reconsiders the data gathering steps in Step 2B, the examiner could determine that the combination of steps gather data in an unconventional way and, therefore, provide an “inventive concept,” rendering the claim eligible at Step 2B.”
	Regarding the 2019 PEG Guidelines, the Office had not previously concluded under Step 2A that an additional element of the Appellant’s claim was insignificant extra-solution activity.  Thus, the Appellant’s claims do not to be reevaluated under WURC (Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018).  Thus, Appellant’s claims are not applicable to be reevaluated under WURC.  
Argument 4: Applicant argued that: “…The fact that there is no prior art cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional …” (Please see the remarks on page 17).
Answer 4: The Examiner respectfully disagrees.
the Office also would like to point out to the Applicant that the "novelty" (the fact that there is no prior art cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional) in the abstract idea does not satisfy the Alice's analysis. Please see Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014).  The 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diehr, 450 U.S. at 188-89; see also Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (stating that, "under the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility").
Furthermore, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that in "defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303".  In other word, buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014) and Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694